Title: To Alexander Hamilton from Joseph Whipple, 27 September 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmouth New Hamp Sep. 27, 1791
Sir

Inclosed herewith I transmit you my Account of payment for the Support of the Lighthouse Establishment in this district from the commencing of that expence on the 15th. of August 1789 to the 30th. of June last. This Return has been detained with a view of accompanying it with a plan of the Lighthouse and the Land Adjacent lately Ceded by this State to the United States, but the Surveyor who took it, having mislaid the rough minutes has not yet furnished me with the draughts.
I also now inclose for the approbation of The President, a New Contract for the Support of the Lighthouse for Six Months commencing the 1st. day July 1791.
The usefulness & conveniency to trade and Navigation attending the hoisting the Flag at the Fort as answered by Merchants whose opinions I requested are
1st.   That when it appeard by such Signal a Vessel (the different Colours as Ensign, pendant &c designating the kind of Vessel whether Ship Snow or Brig) was approaching the harbour, an owner expecting such Vessel was enabld to Stop her coming up the River, if the Cargo was intended for any other port for a Market.
2nd.   That it was an inducement to suspend orders for Insurance whereby they might Sometimes Save the premium.
3rd.   That it gave Notice to the pilot whose Residence did not admit of his seeing the Vessel so soon as a person Stationd at the Fort.
4th.   That it Shows a respect to Strangers which has been in practice Since the first Settlement of the Country. To which I would add as it respects the public, that notice of a vessels appearance in the offing would excite the attention of the Officers of the Customs, especially the Inspector residing at New Castle, to whom I have given directions to observe the Conduct of Vessels approaching the harbour, whose entrance in it, would probably be in the Night, & to attend to their proceedings after such entrance. To this I was induced from having heard that Vessels had dallied off the harbour, with intention of entering in the Night unseen, & after coming to Anchor in the harbour, have attempted and probably sometimes effected their fraudulent purposes.
The Expence of hoisting the Flag as demanded by the person who now attends the light woud be 25 Cents pr. day which I conceive to be more than its Value & am of opinion that a much less sum aded to the expence of the Lighthouses after the present Contract is expired would obtain the Service.
I would take this Occasion to observe that the former practice under the State Government of hailing Vessels on their passing the Fort & the Authority for bringing them too when necessary, & subjecting those to punishment who did not give true answers, was found to be a useful regulation, and would be so under the General Government as it respects the Revenue, if Authorized by Law. The entrance of the harbour is so narrow that no Vessel can escape the command of the Fort, or pass out of hearing. Many Vessels from foreign ports enter the harbour, bound to different ports of Massachusetts, & a greater Number of Coasting Vessels passing between the districts of Maine & Massachusetts, meeting a head wind put in for Shelter at all times of day & night, many of the latter description, having the appearance of foreigners are visited by the Inspector while entering the harbour, or when laying at Anchor within, which is attended with a considerable expence that in many instances might be preventd if enquiry was made of the destination &c of Vessels at their passing the Fort.
Under any new regulation respecting the Fort I conceive it would be a Saving of expence & a Security to the Revenue if the persons employed at the Fort Should be connected with the Custom House. They might be selected from the Military Invalids now entitled to a pension, from whom boatmen might be appointd & a person to attend the Lighthouse.
I am, Sir, very respectfully   Your Most Obedt. hume. servt.
Joseph Whipple Honble. Alexander Hamilton Esq.
